Case 8:17-ap-01068-MW   Doc 67 Filed 05/06/19 Entered 05/06/19 14:13:05   Desc
                        Main Document    Page 1 of 11
Case 8:17-ap-01068-MW   Doc 67 Filed 05/06/19 Entered 05/06/19 14:13:05   Desc
                        Main Document    Page 2 of 11
Case 8:17-ap-01068-MW   Doc 67 Filed 05/06/19 Entered 05/06/19 14:13:05   Desc
                        Main Document    Page 3 of 11
Case 8:17-ap-01068-MW   Doc 67 Filed 05/06/19 Entered 05/06/19 14:13:05   Desc
                        Main Document    Page 4 of 11
Case 8:17-ap-01068-MW   Doc 67 Filed 05/06/19 Entered 05/06/19 14:13:05   Desc
                        Main Document    Page 5 of 11
Case 8:17-ap-01068-MW   Doc 67 Filed 05/06/19 Entered 05/06/19 14:13:05   Desc
                        Main Document    Page 6 of 11
Case 8:17-ap-01068-MW   Doc 67 Filed 05/06/19 Entered 05/06/19 14:13:05   Desc
                        Main Document    Page 7 of 11
Case 8:17-ap-01068-MW   Doc 67 Filed 05/06/19 Entered 05/06/19 14:13:05   Desc
                        Main Document    Page 8 of 11
Case 8:17-ap-01068-MW   Doc 67 Filed 05/06/19 Entered 05/06/19 14:13:05   Desc
                        Main Document    Page 9 of 11
Case 8:17-ap-01068-MW   Doc 67 Filed 05/06/19 Entered 05/06/19 14:13:05   Desc
                        Main Document    Page 10 of 11
Case 8:17-ap-01068-MW   Doc 67 Filed 05/06/19 Entered 05/06/19 14:13:05   Desc
                        Main Document    Page 11 of 11
